Citation Nr: 0419411	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for disability of the 
right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for disability of the 
left ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1988 to 
October 1993 and from August 2000 to September 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The Board notes that in a January 2003 rating decision, the 
RO increased the evaluation for the veteran's 
gastroesophageal reflux disease to 10 percent.  A notice of 
disagreement was received in February 2003.  A statement of 
the case with regard to this issue was issued in June 2003.  
With the statement of the case, the veteran was provided a 
cover letter informing him of the requirement that he submit 
a substantive appeal to perfect his appeal with respect to 
this new issue.  The veteran has not responded to the 
statement of the case and the issue of entitlement to an 
increased rating for gastroesophageal reflux disease has not 
been certified for appellate consideration.  

In written argument submitted to the Board in June 2004, the 
representative erroneously identified the issue as an issue 
on appeal, indicating that the veteran had perfected an 
appeal with respect to this issue with the submission of a 
substantive appeal in March 2003.  Since the veteran was not 
provided a statement of the case until June 2003 and he has 
not responded to the statement of the case with the 
submission of a substantive appeal, the Board has concluded 
that the veteran is not currently seeking appellate review 
with respect to this issue.

The Board also notes that in a February 2003 statement, the 
veteran appears to be raising the issue of entitlement to 
service connection for left foot disability.  This matter is 
referred to the RO for appropriate action.




REMAND

The Veterans Claims Assistance Act (VCAA) of 2000 [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the regulations implementing it are 
applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

A review of the claims folder reveals that the RO has not 
complied with the notification requirements of VCAA with 
respect to the issues on appeal.  

The veteran was most recently afforded a VA examination of 
his left ankle and right knee in December 2002.  The examiner 
failed to adequately assess all pertinent functional 
impairment, such as functional impairment on repeated use, 
during flare-ups and due to incoordination, weakened movement 
and excess fatigability.  Consequently, the Board has 
concluded that the examination report is not adequate for 
rating purposes.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C., for the following actions:

1.  The RO should send the veteran a 
letter that provides the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2003), to include notice that 
he should submit any pertinent evidence 
in his possession.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform him and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should make 
arrangements for the veteran to be 
afforded a VA orthopedic examination to 
determine the current extent of the 
service-connected right knee disability 
and left ankle disability.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  

Right Knee
The examiner should describe all 
symptomatology due to the veteran's 
service-connected right knee disability.  
The examiner should provide an opinion 
concerning the degree of severity of any 
currently present instability or 
subluxation of the veteran's right knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  In reporting the results of 
range of motion testing in degrees, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

Left Ankle
The examiner should describe all 
symptomatology due to the veteran's 
service-connected left ankle disability.  
The examiner should also identify the 
presence of any ankylosis of the 
veteran's left ankle and indicate whether 
there is any malunion.  In reporting the 
results of range of motion testing in 
degrees, the examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner should 
be requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




